UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     REBECCA R. ARY,                                 DOCKET NUMBER
                   Appellant,                        DA-0752-15-0038-I-1

                  v.

     DEPARTMENT OF JUSTICE,                          DATE: June 9, 2015
                 Agency.



                  THIS ORDER IS NONPRECEDENTIAL 1

           Rebecca R. Ary, Mansfield, Texas, pro se.

           Adam W. Boyer, Grand Prairie, Texas, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                     REMAND ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed the appeal for lack of jurisdiction. For the reasons discussed below, we
     GRANT the appellant’s petition for review and REMAND the case to the regional
     office for further adjudication in accordance with this Order.



     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

                                      BACKGROUND
¶2         On October 22, 2014, the appellant filed this appeal alleging that she
     involuntarily resigned from her Human Resources Specialist position on May 10,
     2013, due to “harassment/discrimination/retaliation [for] being a whistleblower.”
     Initial Appeal File (IAF), Tab 2 at 3, 5. She asserted, among other things, that
     she   was   harassed   because    she    was   appointed   as   a   30%   disabled,
     preference-eligible veteran. Id. at 5. On November 4, 2014, the administrative
     judge informed the appellant that resignations are generally presumed to be
     voluntary actions that are not appealable to the Board, but that she might be able
     to establish Board jurisdiction over the following three claims: (1) involuntary
     resignation; (2) reprisal for whistleblowing; and (3) discrimination under the
     Uniformed Service Employment and Reemployment Rights Act of 1994
     (USERRA). IAF, Tab 3 at 2-4. Regarding the involuntary resignation claim, the
     administrative judge ordered the appellant to file evidence and argument that she
     was forced to resign by improper acts of the agency. Id. at 2. Regarding the
     whistleblower reprisal claim, the appellant was ordered to file evidence and
     argument establishing either that the matter appealed was “an otherwise
     appealable action” or that she first sought corrective action with the Office of
     Special Counsel (OSC). Id. at 3. Regarding the claim of discrimination under
     USERRA, the order stated that the appellant was to file evidence and argument
     regarding exhaustion of that claim before the Department of Labor, but did not
     instruct the appellant to address any other jurisdictional requirements. Id. at 3-4.
     The appellant did not file a response.
¶3         The administrative judge also issued an order on timeliness on November 4,
     2014, ordering the appellant to file evidence and argument on whether the appeal
     had been timely filed or that good cause existed for the delay. IAF, Tab 4. The
     appellant did not respond. On November 17, 2014, the agency filed a motion to
     dismiss the appeal as untimely. IAF, Tab 6. On November 28, 2014, the agency
     filed a supplemental motion to dismiss the appeal because the appellant had not
                                                                                           3

     been subjected to an appealable action when she voluntarily resigned.              IAF,
     Tab 9.
¶4         On December 11, 2014, the administrative judge issued an order to show
     cause stating, in part, that the appellant previously had been advised of the
     jurisdictional question and what she must allege in order to be entitled to a
     hearing, but failed to submit a response. IAF, Tab 10. The administrative judge
     ordered the appellant to show cause in writing why the appeal should not be
     dismissed for lack of jurisdiction. Id. at 2. The order stated that, if the appellant
     failed to file a response, the appeal would be dismissed for lack of jurisdiction.
     Id. The appellant did not file a response. On January 2, 2015, the administrative
     judge issued an initial decision dismissing the appeal for lack of jurisdiction.
     IAF, Tab 11, Initial Decision (ID). The administrative judge concluded that the
     appellant had failed to make a nonfrivolous allegation that her resignation was
     coerced through improper agency action. ID at 2-3.
¶5         The appellant has filed a petition for review of the initial decision,
     requesting generally that the Board review the dismissal of her appeal based on,
     among other things, her claims of harassment, “veteran disability,” retaliation,
     and whistleblower reprisal. Petition for Review (PFR) File, Tab 1 at 7. 2 The
     agency has filed a response in opposition to the appellant’s petition for review.
     PFR File, Tab 3.




     2
       The appellant has not established that any of the documents submitted with her
     petition for review contain information that was unavailable, despite her due diligence,
     before the record closed below. Thus, we have not considered those documents as
     grounds for granting her petition. See 5 C.F.R. § 1201.115(d). To the extent that any
     of this material is relevant to the issues on remand, however, the appellant may
     resubmit it on remand consistent with the procedures and time limits established by the
     administrative judge.
                                                                                        4

                     DISCUSSION OF ARGUMENTS ON REVIEW
     The appellant’s involuntary resignation claim was appropriately dismissed for
     lack of jurisdiction.
¶6        An appellant must receive explicit information on what is required to
     establish jurisdiction. Burgess v. Merit Systems Protection Board, 758 F.2d 641,
     643-44 (Fed. Cir. 1985). The acknowledgment order and the agency’s pleadings
     provided the appellant with sufficient notice of what was required to establish the
     Board’s jurisdiction over her involuntary resignation claim. See IAF, Tab 3 at 2,
     Tab 9. The appellant was ordered to file evidence and argument to support this
     claim, but did not respond.
¶7        An appellant is only entitled to a hearing on the issue of Board jurisdiction
     over an appeal of an alleged involuntary resignation if she makes a nonfrivolous
     allegation casting doubt on the presumption of voluntariness.           Searcy v.
     Department of Commerce, 114 M.S.P.R. 281, ¶ 10 (2010).               Nonfrivolous
     allegations of Board jurisdiction are allegations of fact that, if proven, could
     establish a prima facie case that the Board has jurisdiction over the matter at
     issue. Id. We agree with the administrative judge’s finding that the appellant
     failed to make a nonfrivolous allegation that her resignation was involuntary.
     ID at 2-3. The appellant has not alleged working conditions so intolerable that a
     reasonable person in her position would have felt compelled to resign.            See
     Hurwitz v. Department of the Army, 61 M.S.P.R. 436, 439 (1994) (the Board has
     found that there has been a constructive discharge when working conditions are
     rendered objectively intolerable by harassment forcing an employee to resign).
     The Board lacks jurisdiction over the appellant’s whistleblower reprisal claim.
¶8        The appellant has alleged that she resigned because she was subjected to
     reprisal for whistleblowing.   IAF, Tab 2 at 5; PFR File, Tab 1 at 7.       Under
     5 U.S.C. § 1214(a)(3), an employee is required to seek corrective action from
     OSC before seeking corrective action from the Board through an individual right
     of action appeal, unless she is appealing an action otherwise appealable to the
                                                                                      5

      Board.   The administrative judge ordered the appellant to file evidence and
      argument that she either exhausted her remedies before OSC or was appealing an
      otherwise appealable action. IAF, Tab 3 at 3. The appellant did not respond to
      this order.   On her appeal form, she indicated that she did not file a
      whistleblowing complaint with OSC. IAF, Tab 2 at 4. The appellant has not
      identified any action otherwise appealable to the Board to which she could raise
      an affirmative defense of whistleblower reprisal. See Metzenbaum v. Department
      of Justice, 89 M.S.P.R. 285, ¶ 15 (2001) (the Board’s authority regarding
      USERRA complaints does not extend beyond the complained of discrimination
      because of military status and does not include review of other claims of
      prohibited discrimination). Therefore, we find the Board lacks jurisdiction over
      her whistleblower reprisal claim.
      The administrative judge erred in dismissing the appellant’s USERRA claim for
      lack of jurisdiction because she was not provided information regarding the
      requirements for establishing jurisdiction over a USERRA complaint.
¶9         The appellant has alleged that she resigned due to harassment based on her
      status as a disabled veteran. IAF, Tab 2 at 5; PFR File, Tab 1 at 7. Two types of
      cases arise under USERRA:       (1) reemployment cases, in which the appellant
      claims that an agency has not met its obligations under 38 U.S.C. §§ 4312-4318
      following the appellant’s absence from civilian employment to perform
      uniformed service; and (2) so-called “discrimination” cases, in which the
      appellant claims that an agency has taken an action prohibited by 38 U.S.C.
      § 4311(a) or (b). Clavin v. U.S. Postal Service, 99 M.S.P.R. 619, ¶ 5 (2005).
¶10        The appellant did not explicitly reference USERRA in her pleadings.
      However, both the U.S. Court of Appeals for the Federal Circuit and the Board
      have found that an appellant need not do so where, as here, her allegations have
      placed the administrative judge on notice that she was attempting to raise a
      USERRA claim. See Yates v. Merit Systems Protection Board, 145 F.3d 1480,
      1485 (Fed. Cir. 1998) (an appellant established jurisdiction over her USERRA
                                                                                      6

      discrimination claim, although she did not reference USERRA in her Board
      appeal); see also Hammond v. Department of Veterans Affairs, 98 M.S.P.R. 359,
      ¶¶ 9-10 (2005) (although an appellant did not specifically identify USERRA as
      the basis for his claim, the administrative judge erred in failing to consider his
      allegations as a USERRA discrimination claim).      Indeed, the acknowledgment
      order references a possible USERRA claim, but the administrative judge made no
      explicit finding regarding the Board’s jurisdiction over the USERRA claim in the
      initial decision. Compare IAF, Tab 3 at 3-4, with ID at 2-3.
¶11        Neither the administrative judge nor the agency placed the appellant on
      notice of the burdens and the elements of proof for establishing a USERRA
      discrimination claim. See ID at 2-3; see also IAF, Tab 3 at 3-4, Tab 8 at 6-7,
      Tab 9. Concerning the USERRA claim, the acknowledgment order stated that the
      Board has appellate jurisdiction over appeals alleging discrimination in federal
      employment on account of prior military service. See IAF, Tab 3 at 3-4. The
      order cited to applicable statutes and cases, but lacked explicit information
      regarding what is required to establish the Board’s jurisdiction over a USERRA
      discrimination claim. See id. Further, the order only instructed the appellant to
      submit evidence on the issue of exhaustion with the Department of Labor. Id.
      at 4. Although she did not submit any evidence of exhaustion, she stated on her
      appeal form that she did not file a complaint on this matter with the Department
      of Labor, IAF, Tab 2 at 4, and she was not required to pursue such a complaint
      before filing a USERRA appeal with the Board, see 38 U.S.C. § 4324(b)(1).
      Because the appellant was not placed on specific notice of what else she needed
      to show or allege to establish Board jurisdiction over her USERRA claim, the
      administrative judge erred in dismissing this claim for lack of jurisdiction. See
      Goldberg v. Department of Homeland Security, 99 M.S.P.R. 660, ¶ 5 (2005) (an
      administrative judge erred by dismissing a USERRA appeal without providing the
      appellant with Burgess notice).
                                                                                       7

¶12        To establish the Board’s jurisdiction over a USERRA discrimination claim
      arising under 38 U.S.C. § 4311(a), the appellant must allege the following:
      (1) she performed duty or has an obligation to perform duty in a uniformed
      service of the United States; (2) the agency denied her initial employment,
      reemployment, retention, promotion, or any benefit of employment; and (3) the
      denial was due to the performance of duty or obligation to perform duty in the
      uniformed service.   Wilson v. Department of the Army, 111 M.S.P.R. 54, ¶ 8
      (2009).   Claims of harassment on account of prior service in the uniformed
      services are cognizable under USERRA. Petersen v. Department of the Interior,
      71 M.S.P.R. 227, 234-39 (1996).        It is well established that a claim of
      discrimination under USERRA should be broadly and liberally construed in
      determining whether it is nonfrivolous, particularly where, as here, the appellant
      is pro se.   Wilson, 111 M.S.P.R. 54, ¶ 9.    The weakness of the assertions in
      support of a claim is not a basis to dismiss a USERRA claim for lack of
      jurisdiction; rather, if the appellant fails to develop her contentions, her USERRA
      claim should be denied on the merits. Williams v. Department of the Air Force,
      97 M.S.P.R. 252, ¶¶ 2, 10-11 (2004).
¶13        The appellant’s allegation that she was harassed based on her status as a
      disabled veteran could be an independent basis for the Board’s jurisdiction, even
      if her resignation was voluntary and not otherwise appealable to the Board. See
      Randall v. Department of Justice, 105 M.S.P.R. 524, ¶¶ 10-12 (2007) (finding
      that the Board could have jurisdiction under USERRA for a harassment claim in
      addition to an otherwise appealable constructive removal claim). However, the
      appellant was not provided notice of the requirements for establishing the Board’s
      jurisdiction over her USERRA claim. Therefore, we must remand that claim to
                                                                                            8

      afford her appropriate notice and the opportunity to establish jurisdiction under
      USERRA. 3

                                             ORDER
¶14         For the reasons discussed above, we REMAND this appeal to the regional
      office for further adjudication of the USERRA claim in accordance with this
      Remand Order. 4




      FOR THE BOARD:                              ______________________________
                                                  William D. Spencer
                                                  Clerk of the Board
      Washington, D.C.




      3
        The agency’s argument that the appeal was untimely is inapplicable to the USERRA
      claim. See IAF, Tab 6 (the agency’s motion to dismiss the appeal as untimely). There
      is no time limit to file a USERRA appeal directly with the Board, see Holmes v.
      Department of Justice, 92 M.S.P.R. 377, ¶ 10 (2002), although the doctrine of laches
      may apply in appropriate circumstances, see Johnson v. U.S. Postal Service,
      121 M.S.P.R. 101, ¶¶ 6-9 (2014).
      4
        The appellant failed to respond to multiple orders issued by the administrative judge.
      See ID at 2-3. The appellant is cautioned that her failure to respond to multiple Board
      orders could be cause for sanctions, up to and including the dismissal of her appeal for
      failure to prosecute. See Williams v. U.S. Postal Service, 116 M.S.P.R. 377, ¶ 9 (2011)
      (where an appellant’s repeated failure to respond to multiple Board orders reflects a
      failure to exercise basic due diligence, the imposition of the sanction of dismissal for
      failure to prosecute has been found appropriate).